The relator, Mabel Cleavenger, seeks a peremptory writ of mandamus against the county board of education of Barbour County, G. M. Turner, president, and Andrew Proudfoot, W. J. Arnold, John Pitzer and Frank Brandon, members thereof, compelling respondents to recognize as valid an alleged appointment of relator by a district board of education as teacher in a graded school for the school year 1933-34.
By an Act of May 22, 1933 (chapter 8, Acts of the First Extraordinary Session, 1933), the legislature abolished magisterial and independent school districts, and created in their stead what is known as the county unit system, with a county board (consisting of five members) in control of all schools of the county.
The petition of relator shows that on April 8, 1933, the then existing magisterial district board of education of Pleasant District of Barbour County, at a called meeting attended by all of its members, attempted to appoint or "hire" the relator *Page 40 
as a teacher in a graded school of said district, without fixing any salary or the term of employment; that on May 17th, following, the board, through its president, and relator signed a purported contract which also omitted any stipulation for salary or definite term of employment.
One of the points of defense interposed by respondents is that because of such omission, neither the appointment nor the contract is valid. We must concur in this view. Under section 1, article 7, chapter 18, Code 1931, upon which relator relies, as well as general law, such a stipulation was requisite to a completed appointment or contract. This conclusion renders unnecessary a discussion of the other questions presented. The writ is, therefore, refused.
Writ denied.